

	

		II

		109th CONGRESS

		1st Session

		S. 1426

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 19, 2005

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Safe Drinking Water Act to

		  reauthorize and extend provisions relating to contaminant prevention,

		  detection, and response.

	

	

		1.Short titleThis Act may be cited as the

			 Drinking Water Security Act of

			 2005.

		2.Contaminant

			 prevention, detection, and responseSection 1434 of the Safe Drinking Water Act

			 (42 U.S.C. 300i–3) is amended by striking subsection (b) and inserting the

			 following:

			

				(b)ReportNot later than 180 days after the date of

				enactment of the Drinking Water Security Act of 2005, the Administrator shall

				submit to Congress a report that includes—

					(1)a description of the progress made as of

				that date in implementing this section;

					(2)a description of any impediments to that

				implementation identified by the Administrator, including—

						(A)difficulty in coordinating the

				implementation with other Federal, State, or local agencies or

				organizations;

						(B)insufficient funding for effective

				implementation;

						(C)a lack of authorization to take certain

				actions (including the authority to hire necessary personnel) required to carry

				out the implementation; and

						(D)technological impediments to developing the

				methods, means, and equipment specified in subsection (a)(1).

						(c)Implementation

				planThe Administrator shall

				develop, and carry out during the period of fiscal years 2006 through 2010, an

				implementation plan with respect to actions described in subsection (a)

				that—

					(1)is consistent with actions taken under that

				subsection as of the date on which the implementation plan is finalized;

				and

					(2)reflects the findings of the report

				submitted under subsection (b).

					(d)FundingThere is authorized to be appropriated to

				carry out this section $7,500,000 for each of fiscal years 2006 through

				2010.

				.

		

